Case: 5:19-cr-00444-PAB Doc #: 1-1 Filed: 06/24/19 1 of 5. PagelD #: 2

AFFIDAVIT

I WAYNE F. EGGLESTON, being duly sworn, deposes and states as follows:

1. I have been employed as a Special Agent of the FBI since March of 2018, and am
currently assigned to Cleveland Division, Akron Resident Agency. As a Special Agent with the
FBI, I investigate criminal matters related to White Collar Crime, Public Corruption, Violent
Gangs, and Crimes against Children, including activities in violation of Federal Wire Fraud, Mail
Fraud, Bank Fraud, and Child Exploitation statutes. | have completed FBI training in the proper
handling of classified information, and have been involved in the execution of search warrants
and seizing evidence from residences and other locations. I have gained experience through
training at the FBI Academy at Quantico, Virginia and everyday work relating to conducting
these types of investigations, Moreover, I am a federal law enforcement officer who is engaged
in enforcing the criminal laws, including 18 U.S.C. § 2252A, and J am authorized by the
Attorney General to request a search warrant.

2. Your Affiant is a Special Agent of the Federal Bureau of Investigation, and as
such, is an investigative or law enforcement officer of the United States within the meaning of
Rule 4 and Rule 41(a)(2)(C) of the Federal Rules of Criminal Procedure. Your Affiant is
engaged in the enforcement of criminal laws and is within a category of officers authorized by
the Attorney General to request and execute arrest and search warrants pursuant to Title 18,
U.S.C., Sections 3052 and 3107; and DOJ regulations set forth at Title 28, C.F.R., Sections 0.85
and 60.2(a).

3. I have probable cause to believe that LEROY A. DINGER, having a birth year of
1984 and a Social Security Account Number ending in 6541 knowingly accessed with the intent

to view and possessed computer files which contain video images of child pornography that have

 
Case: 5:19-cr-00444-PAB Doc #: 1-1 Filed: 06/24/19 2 of 5. PagelD #: 3

been transported using a means or facility of interstate or foreign commerce or affecting
interstate or foreign commerce by any means, including by computer while located at 836 47"
Street Northwest, Canton, Ohio, 44709, which is located in the Northern District of Ohio. I
submit this application and affidavit in support of a criminal complaint against DINGER and
request an arrest warrant be issued for the same.

4. The statements contained in this affidavit are based in part on: information
provided by FBI Special Agents and Task Force Officers; written reports about this and other
investigations that I have received, directly or indirectly, from other law enforcement agents,
information gathered from the service of subpoenas; the results of physical surveillance
conducted by law enforcement agents; a lawfully executed search warrant and my investigation, —
experience, training and background as a Special Agent (SA) with the FBI. Because this
affidavit is being submitted for the limited purpose of securing a criminal complaint against and
an arrest warrant for DINGER, I have not included each and every fact known to me concerning
this investigation. Instead, I have set forth only the facts that I believe are necessary to establish
the necessary foundation for the requested warrant.

Statutory Authority

5. | This investigation concerns violations of 18 U.S.C. § 2252A(a)(5)(B) (possession
of child pornography);

a. 18 U.S.C. § 2252A(a)(5)(B) and (b)(2) prohibits a person from knowingly
possessing or knowingly accessing with intent to view, or attempting or conspiring to do
so, any material that contains an image of child pornography, as defined in 18 U.S.C. §
2256(8), that has been mailed, or shipped or transported using any means or facility of

interstate or foreign commerce or in or affecting interstate or foreign commerce by any

 
Case: 5:19-cr-00444-PAB Doc #: 1-1 Filed: 06/24/19 3 0f 5. PagelD #: 4

means, including by computer, or that was produced using materials that have been
mailed or shipped or transported in or affecting interstate or foreign commerce by any
means, including by computer.

Probable Cause

6. On or about 06/04/2019, Detective Jason Moore, with the Springfield Township
Police Department, located at 2465 Canfield Road, Akron, OH 44312, contacted the FBI’s
Akron Resident Agency regarding a case of alleged rape of a 12 year old female (Juvenile #1).
On or about 04/17/2019, Juvenile #1 was interviewed by Detective Moore of the Springfield
Township Police Department. Juvenile #1 stated that a relative, identified as LEROY DINGER,
DOB XX/XX/1984, digitally penetrated her vagina multiple times. According to Juvenile #1,
LEROY DINGER also had Juvenile #1 undress and he rubbed his penis against her buttocks.

7. Juvenile #1 also indicated LEROY DINGER asked Juvenile #1 to take nude
pictures of Juvenile #1 and her friends on LEROY DINGER’s cell phone. juvenile #1 was
aware that LEROY DINGER utilized a Dropbox account to store the images so that he could
delete them from his phone. Det. Moore utilized a law enforcement data base and was able to
confirm that DINGER’s cellular phone number (330) 495-8148 was associated to an email
address and Dropbox ID: lerahXXXX@yahoo.com.

8. Further investigation revealed a cybertip reported by Dropbox, Inc. to the
National Center for Missing and Exploited Children (““NCMEC”) on or about November 13,
2018, that identified Dropbox ID: lerahX XXX @yahoo.com as a suspect account uploading
approximately 134 video images of “apparent child pornography.” This is the same Dropbox

account that Juvenile #1 stated was used by DINGER to upload nude images of minor females.
Case: 5:19-cr-00444-PAB Doc #: 1-1 Filed: 06/24/19 4 o0f5. PagelD#: 5

9. On 04/17/2019, Detective Moore interviewed a 12 year old female (Juvenile #2).
During the interview, Juvenile #2 stated she was present at an event known as the “sleep over” at
Juvenile #1’s home of residence. Juvenile #2 explained that at the sleep over, DINGER who was
present, asked for a hug and would physically rub all over her. Tuvenile #2 advised that DINGER
asked Juvenile #2 to take off all her clothes so that DINGER could see her naked. The following
day, Juvenile #2 needed a ride home from the sleep over, and DINGER volunteered to take her
home. Once DINGER got Juvenile #2 home, DINGER asked for a hug. Juvenile #2 agreed to
give DINGER a hug, and when the hug occurred, DINGER grabbed her butt and called-her cute.
Juvenile #2 advised that DINGER messaged her on Instagram asking for pictures of her.

10. On 04/17/2019, Detective Moore interviewed an 11 year old female (Juvenile #3).
Juvenile #3 advised Moore that she hadn’t spoken with Juvenile #1 since approximately March
of 2019. Juvenile #3 advised that she was present during the event known as the sleep over. At
the sleep over, Juvenile #3 explained that Juvenile #1 had been advised by DINGER that his
cellular telephone was in the bathroom, and that DINGER wanted naked photos of the Juvenile
females present. Juvenile #3 advised that she never personally saw the phone, and was never
asked by DINGER to take any photos.

11. On 04/17/2019, Detective Moore interviewed a 10 year old female (Juvenile #4).
Juvenile #4 advised that she was present at the event known as the sleep over. Juvenile #4
explained that J uvenile #1 had been advised by DINGER that his cellular telephone was in the
bathroom, and that DINGER wanted naked photos of the Juveniles females present.

12. As part of his investigation into the alleged rape, Detective Moore interviewed
LEROY DINGER on or about 04/18/2019. During the recorded interview LEROY DINGER

signed a consent to search form for the phone he had in his possession at the time of the
Case: 5:19-cr-00444-PAB Doc #: 1-1 Filed: 06/24/19 5 of 5. PagelD #: 6

interview. The phone, a Samsung cellular phone model Galaxy Note 8, S/N R58K75PJCPN,
IMEI 3576 3409 0292 181 was imaged by forensic analysts at Ohio Bureau of Criminal
Identification (“BCI”). Detective Moore reviewed the image of the phone and observed a
deleted video which depicted multiple separate incidences of pre-pubescent females engaged in
sex acts. Multiple portions of the video depict apparent prepubescent females performing oral
sex on an adult male penis. The last clip of the video depicts an apparent prepubescent female
with the words *uck me written on their torso with an arrow pointing to their vagina, which is

being penetrated by an adult male’s penis.
Conclusion

13. Based on the foregoing, Affiant respectfully requests this court find probable
cause that LEROY DINGER accessed with the intent to view and possessed computer video files
containing content defined as child pornography according to Title 18, United States Code §
2256(8) in violation of Title 18, United States Code § 2252A, and that the court issue a criminal

complaint against DINGER for the same.

UZ

Wayne F, Eggleston “

 

Special Agent
Federal Bureau of investigation
Subscribed and sworn to before me this. ‘/ day of June, 2019.
) -
A et Fiabe. De Peer low
Kathleen B. Burke ©”

U.S. Magistrate Judge

 
